Appeal by the defendant from a judgment of the Supreme Court, Kings County (Meyerson, J.), rendered November 20, 1991, convicting him of manslaughter in the first degree and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant has failed to preserve for appellate review the issue of whether the People disproved his justification defense beyond a reasonable doubt (see, CPL 470.05 [2]; People v Bynum, 70 NY2d 858; People v Lemaire, 187 AD2d 532; People v Udzinski, 146 AD2d 245, 248-252). In any event, the evidence adduced at trial established beyond a reasonable doubt that the defendant did not have to use deadly force to avoid a fistfight with the deceased (see, Penal Law § 35.15; People v Maldonado, 121 AD2d 400).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Mangano, P. J., Thompson, Pizzuto and Joy, JJ., concur.